(Slip Opinion)              OCTOBER TERM, 2019                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                     ROTKISKE v. KLEMM ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE THIRD CIRCUIT

  No. 18–328.      Argued October 16, 2019—Decided December 10, 2019
The Fair Debt Collection Practices Act (FDCPA) authorizes private civil
  actions against debt collectors who engage in certain prohibited prac-
  tices. An FDCPA action must be brought “within one year from the
  date on which the violation occurs.” 15 U. S. C. §1692k(d). Respondent
  Klemm & Associates (Klemm) sued petitioner Rotkiske to collect an
  unpaid debt and attempted service at an address where Rotkiske no
  longer lived. An individual other than Rotkiske accepted service. Rot-
  kiske failed to respond to the summons, and Klemm obtained a default
  judgment in 2009. Rotkiske claims that he first learned of this judg-
  ment in 2014 when his mortgage application was denied. He then filed
  suit against Klemm, alleging that Klemm violated the FDCPA by con-
  tacting him without lawful ability to collect. Klemm moved to dismiss
  the action as barred by the FDCPA’s one-year statute of limitations.
  As relevant here, Rotkiske argued for the application of a “discovery
  rule” to delay the beginning of the limitations period until the date that
  he knew or should have known of the alleged FDCPA violation. Rely-
  ing on the statute’s plain language, the District Court rejected Rot-
  kiske’s approach and dismissed the action. The Third Circuit affirmed.
Held: Absent the application of an equitable doctrine, §1692k(d)’s statute
 of limitations begins to run when the alleged FDCPA violation occurs,
 not when the violation is discovered. Pp. 4–7.
    (a) The plain text of §1692k(d) unambiguously sets the date of the
 violation as the event that starts the FDCPA’s one-year limitations pe-
 riod. Rotkiske argues for the application of a general discovery rule as
 a principle of statutory interpretation that, in effect, would read a dis-
 covery provision into §1692k(d). But adopting this approach would re-
 quire improper atextual supplementation of the statute. Such supple-
 mentation is particularly inappropriate when, as here, Congress has
2                          ROTKISKE v. KLEMM

                                  Syllabus

    shown that it knows how to adopt the omitted language or provision.
    See, e.g., 12 U. S. C. §3416. Pp. 4–6.
       (b) Rotkiske cannot rely on the application of an equitable, fraud-
    specific discovery rule to excuse his otherwise untimely filing. This
    Court has noted the existence of decisions applying a discovery rule in
    fraud cases, see, e.g., Merck & Co. v. Reynolds, 559 U. S. 633, 644, and
    has characterized these decisions as applying an equity-based doc-
    trine, see, e.g., California Public Employees’ Retirement System v. ANZ
    Securities, Inc., 582 U. S. ___, ___. Rotkiske, however, neither pre-
    served this issue before the Third Circuit nor raised it in his petition
    for certiorari. Pp. 6–7.
890 F. 3d 422, affirmed.

   THOMAS, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and BREYER, ALITO, SOTOMAYOR, KAGAN, GORSUCH, and KAVANAUGH, JJ.,
joined. SOTOMAYOR, J., filed a concurring opinion. GINSBURG, J., filed an
opinion dissenting in part and dissenting from the judgment.
                        Cite as: 589 U. S. ____ (2019)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                     No. 18–328
                                    _________________


           KEVIN C. ROTKISKE, PETITIONER v.
                 PAUL KLEMM, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE THIRD CIRCUIT
                               [December 10, 2019]

  JUSTICE THOMAS delivered the opinion of the Court.
  The Fair Debt Collection Practices Act (FDCPA) author-
izes private civil actions against debt collectors who engage
in certain prohibited practices. 91 Stat. 881, 15 U. S. C.
§1692k(a). An action under the FDCPA may be brought
“within one year from the date on which the violation oc-
curs.” §1692k(d). This case requires us to determine when
the FDCPA’s limitations period begins to run. We hold
that, absent the application of an equitable doctrine, the
statute of limitations in §1692k(d) begins to run on the date
on which the alleged FDCPA violation occurs, not the date
on which the violation is discovered.
                              I
                             A
  In 1977, Congress enacted the FDCPA “to eliminate abu-
sive debt collection practices by debt collectors, to insure
that those debt collectors who refrain from using abusive
debt collection practices are not competitively disadvan-
taged, and to promote consistent State action to protect con-
sumers against debt collection abuses.” §1692(e). The
2                       ROTKISKE v. KLEMM

                          Opinion of the Court

FDCPA pursues these stated purposes by imposing affirm-
ative requirements on debt collectors and prohibiting a
range of debt-collection practices. §§1692b–1692j.
  The FDCPA authorizes the Federal Trade Commission,
the Bureau of Consumer Financial Protection, and other
federal agencies to enforce its provisions. §1692l. The
FDCPA also authorizes private civil actions against debt
collectors. §1692k(a). These private civil actions “may be
brought in any appropriate United States district court
without regard to the amount in controversy, or in any
other court of competent jurisdiction, within one year from
the date on which the violation occurs.” §1692k(d).
                              B
   Petitioner Kevin Rotkiske failed to pay approximately
$1,200 in credit card debt.1 His credit card company re-
ferred the debt to respondent Klemm & Associates (Klemm)
for collection.2 In March 2008, Klemm sued Rotkiske, seek-
ing to collect the unpaid debt. Klemm attempted service at
an address where Rotkiske no longer lived, and a person
whose description did not match Rotkiske’s accepted service
of the complaint. Klemm later withdrew the suit.
   Klemm refiled suit in January 2009, and a process server
attempted service at the same address. Once again, some-
one other than Rotkiske accepted service. Rotkiske failed
to respond to the summons, and Klemm obtained a default

——————
   1 Because this case comes to us from a decision granting a motion to

dismiss, we assume the truth of the facts alleged in Rotkiske’s operative
complaint. See, e.g., Swierkiewicz v. Sorema N. A., 534 U. S. 506, 508,
n. 1 (2002).
  2 Paul Klemm, the managing partner of Klemm & Associates, moved

to a new firm named Nudelman, Nudelman & Ziering, which was later
renamed Nudelman, Klemm & Golub. Rotkiske has sued Paul Klemm,
Klemm & Associates, Nudelman, Klemm & Golub, and Nudelman,
Nudelman & Ziering. For the sake of simplicity, we refer to the respond-
ents as Klemm.
                  Cite as: 589 U. S. ____ (2019)            3

                      Opinion of the Court

judgment. Rotkiske claims that he was not aware of
Klemm’s 2009 debt-collection lawsuit until September
2014, when he was denied a mortgage because of the default
judgment against him.
   On June 29, 2015, more than six years after the default
judgment, Rotkiske brought suit against Klemm under the
FDCPA. Rotkiske’s amended complaint alleged that equi-
table tolling excused his otherwise untimely filing because
Klemm purposely served process in a manner that ensured
he would not receive service. The sole FDCPA claim in the
complaint asserted that Klemm commenced the 2009 debt-
collection lawsuit after the state-law limitations period ex-
pired and therefore “violated the FDCPA by contacting
[Rotkiske] without lawful ability to collect.” First Amended
Complaint in No. 2:15–cv–03638 (ED Pa.), Doc. 15, p. 4.
   Klemm moved to dismiss the action as barred by the
FDCPA’s one-year statute of limitations, 15 U. S. C.
§1692k(d). Rotkiske argued that the court should apply a
“discovery rule” to delay the beginning of the limitations pe-
riod until the date he knew or should have known of the
alleged FDCPA violation. To support this contention, Rot-
kiske relied on the Ninth Circuit’s decision in Mangum v.
Action Collection Serv., Inc., 575 F. 3d 935 (2009). That
case held that, under the “discovery rule,” limitations peri-
ods in federal litigation generally begin to run when plain-
tiffs know or have reason to know of their injury. Id., at
940–941.
   The District Court dismissed the action. It held that the
Ninth Circuit’s general rule does not apply to §1692k(d), re-
lying on the statute’s plain language. The court also con-
cluded that Rotkiske was not entitled to equitable tolling
because, even accepting the truth of the allegations in the
complaint, he was not misled by Klemm’s conduct.
   On appeal, the Third Circuit sua sponte reviewed the case
en banc and unanimously affirmed. 890 F. 3d 422 (2018).
The court held that, under the text of §1692k(d), the
4                    ROTKISKE v. KLEMM

                      Opinion of the Court

FDCPA’s one-year limitations period runs from the “date on
which the violation occurs,” not the date a potential plaintiff
discovers or should have discovered the violation. Id., at
425–426. The court expressly rejected the Ninth Circuit’s
approach, stating that there is no default presumption that
all federal limitations periods run from the date of discov-
ery. Id., at 427. Rotkiske failed to raise the application of
equitable doctrines on appeal, so the court did not address
that issue. Id., at 428–429.
  Given the conflict between the Courts of Appeals, see id.,
at 427, we granted certiorari. 586 U. S. ___ (2019).
                              II
  The question before us is whether the “discovery rule” ap-
plies to the FDCPA’s limitations period. The phrase “dis-
covery rule,” however, has no generally accepted meaning.
Rotkiske’s arguments invoking the discovery rule implicate
two distinct concepts—the application of a general discov-
ery rule as a principle of statutory interpretation and the
application of a fraud-specific discovery rule as an equitable
doctrine. We address each in turn.
                              A
  When interpreting limitations provisions, as always, “we
begin by analyzing the statutory language.” Hardt v. Reli-
ance Standard Life Ins. Co., 560 U. S. 242, 251 (2010). If
the words of a statute are unambiguous, this first step of
the interpretive inquiry is our last. Connecticut Nat. Bank
v. Germain, 503 U. S. 249, 254 (1992). If “there are two
plausible constructions of a statute of limitations,” we gen-
erally “adopt the construction that starts the time limit run-
ning when the cause of action . . . accrues” because “Con-
gress legislates against the ‘standard rule that the
limitations period commences when the plaintiff has a com-
plete and present cause of action.’ ” Graham County Soil &
Water Conservation Dist. v. United States ex rel. Wilson, 545
                  Cite as: 589 U. S. ____ (2019)             5

                      Opinion of the Court

U. S. 409, 418–419 (2005) (quoting Bay Area Laundry and
Dry Cleaning Pension Trust Fund v. Ferbar Corp. of Cal.,
522 U. S. 192, 201 (1997)).
  Here, the text of §1692k(d) clearly states that an FDCPA
action “may be brought . . . within one year from the date
on which the violation occurs.” That language unambigu-
ously sets the date of the violation as the event that starts
the one-year limitations period. At the time of the FDCPA’s
enactment, the term “violation” referred to the “[a]ct or in-
stance of violating, or state of being violated.” Webster’s
New International Dictionary 2846 (2d ed. 1949) (Webster’s
Second). The term “occur” meant “to happen,” and, as Web-
ster’s Second explains, “occur” described “that which is
thought of as definitely taking place as an event.” Id., at
1684. Read together, these dictionary definitions confirm
what is clear from the face of §1692k(d)’s text: The FDCPA
limitations period begins to run on the date the alleged
FDCPA violation actually happened. We must presume
that Congress “says in a statute what it means and means
in a statute what it says there.” Connecticut Nat. Bank, 503
U. S., at 254.
  Rotkiske does not contest the plain meaning of
§1692k(d)’s text or claim that he brought suit within one
year of the alleged FDCPA violation. Instead, he suggests
that we should interpret §1692k(d) to include a general
“discovery rule” that applies to all FDCPA actions. In ef-
fect, Rotkiske asks the Court to read in a provision stating
that §1692k(d)’s limitations period begins to run on the date
an alleged FDCPA violation is discovered.
  This expansive approach to the discovery rule is a “bad
wine of recent vintage.” TRW Inc. v. Andrews, 534 U. S. 19,
37 (2001) (Scalia, J., concurring in judgment). It is a fun-
damental principle of statutory interpretation that “absent
provision[s] cannot be supplied by the courts.” A. Scalia &
B. Garner, Reading Law: The Interpretation of Legal Texts
94 (2012). To do so “ ‘is not a construction of a statute, but,
6                    ROTKISKE v. KLEMM

                      Opinion of the Court

in effect, an enlargement of it by the court.’ ” Nichols v.
United States, 578 U. S. ___, ___ (2016) (slip op., at 6) (quot-
ing Iselin v. United States, 270 U. S. 245, 251 (1926)).
   Atextual judicial supplementation is particularly inap-
propriate when, as here, Congress has shown that it knows
how to adopt the omitted language or provision. Congress
has enacted statutes that expressly include the language
Rotkiske asks us to read in, setting limitations periods to
run from the date on which the violation occurs or the date
of discovery of such violation. See, e.g., 12 U. S. C. §3416;
15 U. S. C. §1679i. In fact, at the time Congress enacted
the FDCPA, many statutes included provisions that, in cer-
tain circumstances, would begin the running of a limita-
tions period upon the discovery of a violation, injury, or
some other event. See, e.g., 15 U. S. C. §77m (1976 ed.); 19
U. S. C. §1621 (1976 ed.); 26 U. S. C. §7217(c) (1976 ed.); 29
U. S. C. §1113 (1976 ed.).
   It is not our role to second-guess Congress’ decision to in-
clude a “violation occurs” provision, rather than a discovery
provision, in §1692k(d). The length of a limitations period
“reflects a value judgment concerning the point at which
the interests in favor of protecting valid claims are out-
weighed by the interests in prohibiting the prosecution of
stale ones.” Johnson v. Railway Express Agency, Inc., 421
U. S. 454, 463–464 (1975). It is Congress, not this Court,
that balances those interests. We simply enforce the value
judgments made by Congress.
                              B
  Narrowing his initial assertion and moving away from
the question on which we granted certiorari, Rotkiske also
contends that his filing should be treated as timely under
an equitable, fraud-specific discovery rule, relying on a line
of decisions beginning with Bailey v. Glover, 21 Wall. 342
(1875). Rotkiske claims that Bailey and its progeny apply
an equitable doctrine that delays the commencement of the
                      Cite as: 589 U. S. ____ (2019)                     7

                          Opinion of the Court

statute of limitations in fraud actions, and that he has
pleaded (or could plead) a claim within the scope of this doc-
trine. This Court has noted the existence of decisions ap-
plying a discovery rule in “fraud cases” that is distinct from
the traditional equitable tolling doctrine. Merck & Co. v.
Reynolds, 559 U. S. 633, 644 (2010); Gabelli v. SEC, 568
U. S. 442, 450 (2013) (referring to the “fraud discovery
rule”). And it has repeatedly characterized these decisions
as applying an equity-based doctrine. California Public
Employees’ Retirement System v. ANZ Securities, Inc., 582
U. S. ___, ___–___ (2017) (slip op., at 10–11); Lozano v. Mon-
toya Alvarez, 572 U. S. 1, 10–11 (2014); Credit Suisse Secu-
rities (USA) LLC v. Simmonds, 566 U. S. 221, 226–227
(2012); Young v. United States, 535 U. S. 43, 49–50 (2002).
Rotkiske failed to preserve this issue before the Third Cir-
cuit, 890 F. 3d, at 428, and failed to raise this issue in his
petition for certiorari. Accordingly, Rotkiske cannot rely on
this doctrine to excuse his otherwise untimely filing.3
                      *    *     *
 For the foregoing reasons, the judgment of the Court of
Appeals is affirmed.
                                         It is so ordered.




——————
  3 We do not decide whether the text of 15 U. S. C. §1692k(d) permits

the application of equitable doctrines or whether the claim raised in this
case falls within the scope of the doctrine applied in Bailey and its prog-
eny.
                  Cite as: 589 U. S. ____ (2019)              1

                    SOTOMAYOR, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 18–328
                          _________________


          KEVIN C. ROTKISKE, PETITIONER v.
                PAUL KLEMM, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE THIRD CIRCUIT
                      [December 10, 2019]

   JUSTICE SOTOMAYOR, concurring.
   Like my colleagues in both the majority and the partial
dissent, I agree that 15 U. S. C. §1692k(d) is a one-year
statute of limitations that typically begins to run when the
alleged violation “occurs,” not when the plaintiff discovers
it. Compare ante, at 1, with post, at 1 (GINSBURG, J., dis-
senting in part and from judgment). The only daylight be-
tween the majority and dissenting opinions is whether
petitioner Rotkiske forfeited reliance on an “equitable, fraud-
specific discovery rule” that forgives otherwise untimely fil-
ings. Ante, at 6–7; cf. post, at 4–5. Because I believe the
Court of Appeals fairly found that Rotkiske failed to pre-
serve an equitable argument of this sort, see 890 F. 3d 422,
429, and n. 5 (CA3 2018), and because the Court did not
grant certiorari on that doctrine, I join the majority opinion.
   I write separately to emphasize that this fraud-specific
equitable principle is not the “ ‘bad wine of recent vintage’ ”
of which my colleagues speak. Ante, at 5 (quoting TRW Inc.
v. Andrews, 534 U. S. 19, 37 (2001) (Scalia, J., concurring
in judgment)). Rather, the Court has long “recogni[zed]”
and applied this “historical exception for suits based on
fraud.” Id., at 37; see also id., at 27 (majority opinion) (not-
ing equitable discovery rule “in cases of fraud or conceal-
ment”); Holmberg v. Armbrecht, 327 U. S. 392 (1946); Ex-
ploration Co. v. United States, 247 U. S. 435 (1918); Bailey
2                   ROTKISKE v. KLEMM

                   SOTOMAYOR, J., concurring

v. Glover, 21 Wall. 342 (1875); Sherwood v. Sutton, 21 F.
Cas. 1303 (No. 12,782) (CC NH 1828) (Story, J.). Nothing
in today’s decision prevents parties from invoking that well-
settled doctrine.
                  Cite as: 589 U. S. ____ (2019)            1

                    Opinion of GINSBURG, J.

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 18–328
                          _________________


         KEVIN C. ROTKISKE, PETITIONER v.
               PAUL KLEMM, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE THIRD CIRCUIT
                      [December 10, 2019]

  JUSTICE GINSBURG, dissenting from the opinion in part
and from the judgment.
  Generally, I agree with the Court, the “discovery rule”
does not apply to the one-year statute of limitations con-
tained in the Fair Debt Collection Practices Act (FDCPA),
15 U. S. C. §1692k(d). That limitations period ordinarily
commences to run on the date “the violation occurs,” ibid.
See TRW Inc. v. Andrews, 534 U. S. 19, 28–33 (2001). But
the ordinarily applicable time trigger does not apply when
fraud on the creditor’s part accounts for the debtor’s failure
to sue within one year of the creditor’s violation. Id., at 37
(Scalia, J., concurring in judgment). See also id., at 27 (ma-
jority opinion).
  True, in the case at hand, debtor Rotkiske’s FDCPA claim
does not rest on any fraud inhering in the claim creditor
Klemm stated in his debt-collection suit. Rather, debtor
Rotkiske alleges that creditor Klemm commenced the debt-
collection suit too late. But Rotkiske was disarmed from
asserting that defense in Klemm’s suit, for he never re-
ceived notice of the suit and therefore had no opportunity
to defend against it. For the same reason, he was stopped
2                      ROTKISKE v. KLEMM

                       Opinion of GINSBURG, J.

from raising an FDCPA claim challenging Klemm’s suit
within the one-year limitations period. By knowingly ar-
ranging for service of the complaint against Rotkiske at an
address where Rotkiske no longer lived, and filing a false
affidavit of service, Rotkiske alleges, Klemm engaged in
fraud. Such fraud, I would hold, warrants application of the
discovery rule to time Rotkiske’s FDCPA suit from the date
he learned of the default judgment against him.
   As today’s decision recognizes, see ante, at 6–7, this Court
long ago “adopted as its own the old chancery rule that
where a plaintiff has been injured by fraud and remains in
ignorance of it without any fault or want of diligence or care
on his part, the bar of the statute [of limitations] does not
begin to run until the fraud is discovered.” Holmberg v.
Armbrecht, 327 U. S. 392, 397 (1946) (internal quotation
marks omitted). See also Bailey v. Glover, 21 Wall. 342, 347
(1875) (“[W]hen the object of the suit is to obtain relief
against a fraud, the bar of the statute does not commence
to run until the fraud is discovered or becomes known to the
party injured by it.”). Like the general discovery rule that
lower courts have “appl[ied] . . . when a statute is silent on
the issue” of a claim’s accrual, TRW Inc., 534 U. S., at 27
(quoting Rotella v. Wood, 528 U. S. 549, 555 (2000)), the
fraud-based discovery rule operates as a statutory pre-
sumption “read into every federal statute of limitation,”
Holmberg, 327 U. S., at 397. This circumscribed rule is dis-
tinct from the general discovery rule in that it governs only
“case[s] of fraud.” Merck & Co. v. Reynolds, 559 U. S. 633,
644 (2010). Unlike the general discovery rule, there is no
reason to believe the FDCPA displaced the fraud-based dis-
covery rule. The Court does not hold otherwise.
   The fraud-based discovery rule has a thrust different
from equitable tolling.* “Equitable tolling” describes a doc-
trine that pauses, or “tolls,” a statutory limitations period
——————
 *The two doctrines are often blended or confused. See Klehr v. A. O.
                     Cite as: 589 U. S. ____ (2019)                    3

                        Opinion of GINSBURG, J.

after it has commenced. Lozano v. Montoya Alvarez, 572
U. S. 1, 10 (2014). A litigant qualifies for equitable tolling
only if he establishes “(1) that he has been pursuing his
rights diligently, and (2) that some extraordinary circum-
stance stood in his way and prevented timely filing.” Me-
nominee Tribe of Wis. v. United States, 577 U. S. __, __
(2016) (slip op., at 5) (internal quotation marks omitted).
For example, in Burnett v. New York Central R. Co., 380
U. S. 424 (1965), a plaintiff filed an action under the Fed-
eral Employers’ Liability Act (FELA) in Ohio state court,
alleging that he sustained a workplace injury just under
three years earlier. Ibid. Several months later, the state
court dismissed the suit for improper venue under state
law. Id., at 425. The plaintiff promptly brought an identi-
cal action in federal district court. That court dismissed the
action on the ground that the FELA’s three-year statute of
limitations began to run when the plaintiff was injured and
had expired while his state-court action was pending. Ibid.
This Court reversed. Id., at 436. Yes, the limitations period
began to run on the date of the plaintiff’s injury. But, the
Court held, the clock tolled during the pendency of the
plaintiff’s state-court suit. Ibid. Subtracting the time con-
sumed by the state-court suit, the plaintiff’s federal action
was timely. Id., at 426, 434–436.
  By contrast, the fraud-based discovery rule sets the time
——————
Smith Corp., 521 U. S. 179, 192 (1997). The Court has sometimes re-
ferred to Bailey v. Glover, 21 Wall. 342 (1875), and Holmberg v. Arm-
brecht, 327 U. S. 392 (1946), as equitable tolling decisions. See Lampf,
Pleva, Lipkind, Prupis & Petigrow v. Gilbertson, 501 U. S. 350, 363
(1991); Lozano v. Montoya Alvarez, 572 U. S. 1, 10–11 (2014). And it has
described Holmberg as “stand[ing] for the proposition that equity tolls
the statute of limitations in cases of fraud or concealment.” TRW Inc. v.
Andrews, 534 U. S. 19, 27 (2001). But as this Court recently clarified,
each doctrine has an independent office. See Gabelli v. SEC, 568 U. S.
442, 447, n. 2, 449 (2013) (addressing whether application of the fraud-
based discovery rule was appropriate after acknowledging that the plain-
tiff had expressly waived equitable tolling).
4                    ROTKISKE v. KLEMM

                     Opinion of GINSBURG, J.

at which a claim accrues, i.e., the time when the statute of
limitations commences to run. See Merck & Co., 559 U. S.,
at 644–645. It is “an exception to the standard rule” that “a
claim accrues when the plaintiff has a complete and present
cause of action.” Gabelli v. SEC, 568 U. S. 442, 448–449
(2013) (internal quotation marks omitted). Accordingly,
when a plaintiff is “injured by fraud . . . ‘the bar of the stat-
ute does not begin to run until the fraud is discovered.’ ”
Holmberg, 327 U. S., at 397 (quoting Bailey, 21 Wall., at
348). For example, in Exploration Co. v. United States, 247
U. S. 435 (1918), a company had unlawfully procured land
from the United States through a series of fraudulent trans-
actions in 1902. Id., at 437, 438. The parties involved in
the transactions successfully concealed the scheme until
1909. Ibid. When the Government brought suit to void the
transactions, the company raised the six-year statute of
limitations as a defense. Id., at 445. Applying the fraud-
based discovery rule, the Court held that the limitations pe-
riod began to run only upon the Government’s discovery of
the fraud. Id., at 449. The suit was filed within six years
of that date and was therefore timely. Ibid.
   I do not agree that Rotkiske failed to preserve a fraud-
based discovery rule argument in the Court of Appeals. See
ante, at 7. Rotkiske did raise the issue; he argued that “[a]t
the very least, . . . the discovery rule applies to [FDCPA]
claims based on false or misleading misrepresentations or
other self-concealing conduct.” Supp. Brief for Appellant in
No. 16–1668 (CA3), p.13 (citing Bailey, 21 Wall., at 350).
The Court of Appeals apparently declined to address that
argument because Rotkiske had failed to raise “equitable
tolling” in his appellate briefs. 890 F. 3d 422, 428–429, and
n. 5 (CA3 2018). But failure to raise “equitable tolling”
should pose no obstacle to determining whether the discrete
fraud-based discovery rule applies to Rotkiske’s claim.
   Nor do I agree that Rotkiske forfeited the issue by not
                  Cite as: 589 U. S. ____ (2019)             5

                     Opinion of GINSBURG, J.

raising it in his petition for certiorari. See ante, at 7. Gen-
erously read, Rotkiske asked whether a discovery rule of
any kind applies to the FDCPA’s one-year statute of limita-
tions. While hardly a model of the deft pleader’s art, the
petition for certiorari stated that Rotkiske did not learn of
Klemm’s debt-collection suit and default judgment until
long after their occurrence because of the “intended re-
service [of Klemm’s complaint] at a known incorrect address.”
Pet. for Cert. 8. His brief on the merits in this Court noted:
“Petitioner is not advocating that the Court adopt a gener-
ally applicable discovery rule.” Brief for Petitioner 16, n.16.
His reply brief was more precise: “The default judgment ob-
tained by [Klemm] at issue in [Rotkiske’s FDCPA com-
plaint] was made possible by the filing of a fraudulent Affi-
davit of Service.” Reply Brief 15. Indeed, the Court
recognizes that Rotkiske’s arguments included “a fraud-
specific discovery rule as an equitable doctrine.” Ante, at 4.
   Rotkiske’s FDCPA complaint, in my view, falls comfort-
ably within the fraud-based discovery rule’s scope. See Brief
for Samuel L. Bray et al. as Amici Curiae 12–14. Rotkiske
alleged that Klemm engaged in “sewer service”—intention-
ally serving process in a manner designed to prevent Rot-
kiske from learning of the collection suit. Klemm did so,
according to Rotkiske, in order to ensure that Klemm’s un-
timely suit would result in a default judgment that would
remain undiscovered until time to oppose that judgment,
and to commence an FDCPA suit, ran out. Though Rot-
kiske did not allege that “sewer service” is itself a practice
independently proscribed by the FDCPA, such service is
nonetheless a fraudulent abuse that should trigger the
fraud-based discovery rule. See Reply Brief 15–17.
   The Government urges that the fraud-based discovery
rule applies only when the fraudulent conduct is itself the
basis for the plaintiff’s claim for relief. Brief for United
States as Amicus Curiae 31–32. That is not so of Rotkiske’s
6                    ROTKISKE v. KLEMM

                     Opinion of GINSBURG, J.

complaint, the Government observes, for his claim is prem-
ised on the assertion that Klemm’s debt-collection suit was
time barred.
   I do not view the fraud-based discovery rule as so con-
fined and would hold that the rule governs if either the con-
duct giving rise to the claim is fraudulent, or if fraud infects
the manner in which the claim is presented. That under-
standing of the rule is consistent with its equitable roots
and historic rationale. Nearly two centuries ago, Justice
Story explained the rule this way: “[E]very statute is to be
expounded reasonably, so as to suppress, and not to extend,
the mischief[s ] which it was designed to cure.” Sherwood
v. Sutton, 21 F. Cas. 1303, 1307 (No. 12,782) (CC NH 1828).
Because statutes of limitations “preven[t] fraudulent and
unjust claims from starting up at great distances of time,”
a limitations provision “ought not . . . be so construed, as to
become an instrument to encourage fraud, if it admits of
any other reasonable interpretation.” Ibid. “[C]ases of
fraud, therefore, form an implied exception [to a limitations
prescription],” so as not to “permi[t] the defendant to avail
himself of his own fraud.” Ibid. This Court expressed the
same understanding of the fraud-based discovery rule in
Bailey. There, the Court stated: “To hold that by concealing
a fraud, or by committing a fraud in a manner that it con-
cealed itself until such time as the party committing the
fraud could plead the statute of limitations to protect it, is
to make the law which was designed to prevent fraud the
means by which it is made successful and secure.” 21 Wall.,
at 349.
   Klemm allegedly employed fraudulent service to obtain
and conceal the default judgment that precipitated Rot-
kiske’s FDCPA claim. That allegation, if proved, should
suffice, under the fraud-based discovery rule, to permit ad-
judication of Rotkiske’s claim on its merits.
                         *     *      *
                Cite as: 589 U. S. ____ (2019)          7

                   Opinion of GINSBURG, J.

  For the reasons stated, I would vacate the judgment of
the Court of Appeals for the Third Circuit and remand the
case for further proceedings.